fl  March 2, 2016
                                 STATE OF MINNESOTA
                                                                              Om:cEOF
                                  IN SUPREME COURT                        AJIIIB.LAJECcuns

                                         A15-1930


In re Petition for Disciplinary Action against
Paul Joseph Bosman, a Minnesota Attorney,
Registration No. 0388865.



                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Paul Joseph Bosman committed

professional misconduct warranting public discipline-namely, failure to competently and

diligently handle clients' bankruptcy matters, non-communication with clients, failure to

timely return an unearned fee, failure to obtain court permission to withdraw in a

bankruptcy matter and failure to respond to the court's orders to show cause in response

thereto, making a false statement to a client and the Director in order to conceal his neglect

of a client matter, and noncooperation with the Director's investigation. See Minn. R. Prof.

Conduct 1.1, 1.3, 1.4, 1.5(a), 1.15(cX4), 1.16(c), 1.16(d}, 3.4(c), 8.l(a), 8.1(b), 8.4(c), and

8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). As mitigation

of his passive misconduct, respondent produced evidence that he suffered from alcoholism

and chemical dependency at the time of the misconduct and that he successfully completed

outpatient treatment and has remained sober. Respondent also made restitution of the

unearned retainer after he was charged in the disciplinary proceedings.

                                              1
       Respondent waives his procedural rights under Rule 14, RLPR, withdraws his

previously filed answer, unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a 60-day suspension and 2 years of

supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED TIIAT:

       1.      Respondent Paul Joseph Bosman is suspended from the practice of law for a

minimum of60 days, effective 14 days from the date of the filing of this order.

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs and

$518.48 in disbursements pursuant to Rule 24, RLPR.

       3.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 1Sdays before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       4.      Within 1 year of the date of the filing of this order, respondent shall file with

the Clerk of Appellate Courts and serve upon the Director proof of successful completion

of the professional responsibility portion of the state bar examination. Failure to timely


                                               2
file the required documentation shall result in automatic re-suspension, as provided in

Rule 18(e)(3), RLPR.

       5.     Following reinstatement, respondent shall be placed on probation for a period

of 2 years subject to the following conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its efforts to
      monitor compliance with this probation. Respondent shall promptly respond to the
      Director's correspondence by its due date. Respondent shall provide the Director
      with a current mailing address and shall immediately notifY the Director of any
      change of address. Respondent shall cooperate with the Director's investigation of
      any allegations of unprofessional conduct that may come to the Director's attention.
      Upon the Director's request, respondent shall provide authorization for release of
      information and documentation to verifY respondent's compliance with the terms of
      this probation;
       (b)    Respondent shall abide by the Minnesota Rules of Professional Conduct;
       (c)    Respondent shall not work as a solo practitioner during the period of this
       probation;

       (d)    Respondent shall maintain total abstmence from alcohol and other mood-
       altering chemicals, except that respondent may use prescription drugs in accordance
       with the directions of a prescribing physician who is fully advised of respondent's
       chemical dependency before issuing the prescription;
      (e)    Respondent shall attend weekly meetings of Alcoholics Anonymous or other
      abstinence-based recovery support group or program acceptable to the Director.
      Respondent shall, by the tenth day of each month, without a specific reminder or
      request, submit to the Director an attendance verification on a form provided by the
      Director, which provides the name, address, and telephone number of the person
      personally verifYing the attendance. Such attendance verification shall also, upon
      request, be provided to the respondent's supervisor, if any; and
       (f)  Respondent is not currently practicing law. Should respondent decide to
      resume the practice of law, he will notifY the Director of that fact not less than 4
      weeks before doing so, at which time the following additional conditions will
      become effective for the balance of respondent's probation:
             i.     Respondent shall be supervised by a licensed Minnesota attorney,
             appointed by the Director, to monitor compliance with the terms of this
             probation. Respondent shall not resume handling client matters until such


                                             3
      supervisor has been appointed. Respondent shall provide the Director with
      the names of four attorneys who have agreed to be nominated as respondent's
      supervisor within 2 weeks of respondent notifYing the Director of his intent
      to resume the practice of law. If, after diligent effort, respondent is unable
      to locate a supervisor acceptable to the Director, the Director shall seek to
      appoint a supervisor. Until a supervisor has signed a consent to supervise,
      respondent shall, on the first day of each month, provide the Director with an
      inventory of active client files as described in paragraph ii below.
      Respondent shall make active client files available to the Director upon .
      request; and
      ii.     Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with this probation. Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. Respondent shall submit to the supervisor an inventory of all active
      client files by the first day of each month during the probation. With respect
      to each active file, the inventory shall disclose the client name, type of
      representation, date opened, most recent activity, next anticipated action, and
      anticipated closing date. Respondent's supervisor shall file written reports
      with the Director at least quarterly, or at such more frequent intervals as the
      Director may reasonably request.
Dated: March 2, 2016                     BY THE COURT:




                                         Associate Justice




                                     4